DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on January 15, 2021 has been considered and entered.
Accordingly, claims 1-17, and 19-21 are pending in this application. Claims 1-3, 5-9, 11, 15, 17, and 19-20 are currently amended; claims 4, 10, 12-14, and 16 are original; claim 21 is new; claim 18 is canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “wherein the memory array comprises dielectric charge trapping memory cells and/or floating gate memory cells”. This limitation is unclear because it recites an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vali et al. (US Patent No. 9430735 B1), hereinafter Vali, in view of Tran et al. (US PGPUB 20200065650 A1), hereinafter Tran.
The system claims will be addressed first before the method claims.
Regarding claim 9, Vali teaches a system comprising:
a memory array including memory cells on a set of word lines and a set of bit lines(Vali Fig. 11 memory array – memory array 1104 and Fig. 5A); 
a row decoder coupled to the set of word lines, configured to apply word line voltages to one or more selected word lines in the set (Vali Fig. 11 and col 20 lines 38-43 row decoder – row decode and control circuitry 1108);
a plurality of current sensing circuits, each of the plurality of current sensing circuits being connected to receive currents from one or more bit lines in the set of bit lines, and to produce an output in response to a sum-of-the-currents from a corresponding plurality of memory cells (Vali Fig. 5 and col 7 lines 26-28 plurality of current sensing circuits – 516 and 518 and Fig. 11 reference 1118).
circuits to program a first memory cell in the array with a weight W (Vali Fig. 5 and col 7 lines 43-45 controller 530).
 Further, Vali teaches column decoder and control circuitry which is interpreted as the plurality of bit line bias circuits (Vali Fig. 5A and Fig. 11 col 6 lines 19-35, col 8 lines 30-42 bit line bias circuits – column decode and control circuitry 1110; plurality of bit line bias – BL1 510, BL2 512). However, the specific details of the column decoder was not described by Vali. Therefore, Vali does not teach a plurality of bit line bias circuits, the bit line bias circuits in the plurality of bit line bias circuits having corresponding inputs connected to an input data path, and having outputs connected to respective bit lines in the set of bit lines, and producing bit line bias voltages for the respective bit lines as a function of input values on the corresponding inputs; wherein a first bit line bias circuit of the plurality of bit line bias circuits includes a digital-to-analog converter to convert a multiple-bit digital input X to an analog bias voltage, and to apply the analog bias voltage to a first bit line corresponding to the first memory cell, and wherein the first memory cell is to conduct a current indicative of a product of the weight W and the input X.
However, in the same field of endeavor, Tran teaches a memory device for vector-matrix multiplication (VMM) with similar components as the memory device of Vali and discloses that the bit line decoder (column decoder) and word line decoder can include digital to analog (DAC) converters for converting digital inputs to appropriate analog levels for performing a multiplication and summation operation (Tran Fig. 7 and paragraphs [0071-0075]).

The motivation to do so is to convert the digital inputs to analog inputs and provide the appropriate analog voltage before performing the current multiplication operation (Tran paragraph [0075]). Further, by performing the multiplication and addition function, the non-volatile memory cell array negates the need for separate multiplication and addition logic circuits and is also power efficient due to its in-situ memory computation (Tran paragraph [0072]).
Therefore, the combination of Vali as modified in view of Tran teaches a system comprising plurality of bit line bias circuits, the bit line bias circuits in the plurality of bit line bias circuits having corresponding inputs connected to an input data path, and having outputs connected to respective bit lines in the set of bit lines, and producing bit line bias voltages for the respective bit lines as a function of input values on the corresponding inputs; wherein a first bit line bias circuit of the plurality of bit line bias circuits includes a digital-to-analog converter to convert a multiple-bit digital input X to an analog bias voltage, and to apply the analog bias voltage to a first bit line corresponding to the first memory cell, and wherein the first memory cell is to conduct a current indicative of a product of the weight W and the input X.

wherein current sensing circuits in the plurality of current sensing circuits are configured to sense current from one of the bit lines in the set of bit lines, while the row decoder applies word line voltages to a plurality of word lines in parallel so that the current on one of the bit lines includes currents from the plurality of memory cells (Vali Fig. 4 reference 430 col 5 lines 52-67 and col 6 lines 36-45. See also Tran paragraph [0092]).  

Regarding claim 12, Vali as modified in view of Tran teaches all the limitations of claim 9 as stated above. Further, Vali teaches wherein the bit line bias circuits in the plurality of bit line bias circuits comprise digital-to-analog converters (see claim 9 analysis which modifies the column decoder and control circuitry 1110 of Vali to include digital to analog converters consistent with the teaching of Tran).  The motivation to combine is the same as claim 9.

Regarding claim 13, Vali as modified in view of Tran teaches all the limitations of claim 9 as stated above. Further, Vali teaches the circuit including circuits to program the memory cells in the array with weights Wi,n in memory cells in a row of the array on word line WLn in the set of word lines and on bit lines BLi in the set of bit lines to store values (Vali Fig. 5 and 11 circuits to program the memory cells – controller 530 control 1112 and control logic 1116, col 7 lines 43-45, col 20 lines 44-67. See also Tran Fig. 29 and paragraph [0156] circuits to program the memory cells – controller or control logic 2910).  

Regarding claim 14, Vali as modified in view of Tran teaches all the limitations of claim 9 as stated above. Further, Vali teaches wherein the memory cells comprise multilevel non-volatile memory cells (Vali col 3 lines 14-32 and claim 8).  

Regarding claim 15, Vali as modified in view of Tran teaches all the limitations of claim 9 as stated above. Further, Vali teaches wherein the plurality bit line bias circuits include digital-to-analog converters to convert multiple-bit digital inputs Xi,n to analog bias voltages, and to apply the analog bias voltages to the respective bit lines BLi (see claim 9 analysis which modifies the column decoder and control circuitry 1110 of Vali to include digital to analog converters consistent with the teaching of Tran page 5 paragraph [0075]).  The motivation to combine is the same as claim 9.

Regarding claims 1, 3-5, and 7, they are directed to a method practiced by the apparatus of claims 9, 11, and 13-15.  All steps performed by the method of claims 1, 3-5, and 7 would be practiced by the apparatus of claims 9, 11, and 13-15.  Claims 9, 11, and 13-15 analysis applies equally to claims 1, 3-5, and 7. More specifically, claim 1 is rejected using the same analysis as claim 9. Claim 3 is rejected using the same analysis as claim 11. Claim 4 is rejected using the same analysis as claim 14. Claim 5 is rejected using the same analysis as claim 15. Claim 7 is rejected using the same analysis as claim 13.

Regarding claim 21, it is directed to a circuit that includes similar limitations with broader scope as claim 9. Analysis for claim 9 applies equally to claim 21. The broader claim 21 is rejected using the same analysis as the narrower claim 9. 

Claims 2, 6, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vali in view of  Tran as applied to claim 9 above, and further in view of Choi (US Patent No. 10528643 B1).
Regarding claim 10, Vali as modified in view of Tran teaches all the limitations of claim 9 as stated above.
wherein multi-member subsets of the set of bit lines are connected to a current summing node, and current sensing circuits in the plurality of current sensing circuits are connected to respective summing nodes.
However, in the same field of endeavor, Choi teaches a sub-set of the set of bit lines connected to a current summing node, and the current sensing circuit is connected to a respective summing node (Choi Fig. 3A and Fig. 6).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the system of Vali in view of Tran using Choi and incorporate the teaching of Choi and connect several bit lines together to form a current summing node and connect the sensing circuit to the summing node.
The motivation to do so is to be able to represent larger inputs. The example disclosed by Choi connects three bit lines to represent multiplying by a 3-bit number (Choi col 11 lines 21-25).
Therefore, the combination of Vali as modified in view of Tran and Choi teaches wherein multi-member subsets of the set of bit lines are connected to a current summing node, and the current sensing circuits in the plurality of current sensing circuits are connected to respective summing nodes.

Regarding claim 19, Vali as modified in view of Tran and Choi teaches all the limitations of claim 10 as stated above. Further, Vali as modified in view of Tran and Choi teaches wherein the plurality of bit lines are configured in P sets of bit lines having M members each, where M is greater than one, and the plurality of sensing circuits are connected to corresponding sets in the P sets of bit lines (Choi Fig. 3A and Fig. 6 and see claim 10 analysis). The motivation to combine is the same as claim 10.

. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vali in view of Tran as applied to claim 9 above, and further in view of Guo et al. (NPL – “Fast, Energy-Efficient, Robust, and Reproducible Mixed-Signal Neuromorphic Classifier Based on Embedded NOR Flash Memory Technology”), hereinafter Guo.
Regarding claim 16, Vali as modified in view of Tran teaches all the limitations of claim 9 as stated above. Further, Vali teaches that the memory array can include a NOR memory array (Vali col 20 lines 28-33). The memory array of Tran also seems to be of NOR type architecture (Tran Figs. 3, 9-11, and 35).
On the other hand, Guo teaches a specific circuit implementation for performing vector-matrix multiplication using a NOR flash memory (Guo Abstract and Figs. 2 and 6).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the system of Vali in view of Tran using Guo and use a memory array with a NOR architecture to implement the neural network circuit of Vali. 
Therefore, the combination of Vali as modified in view of Tran and Guo teaches wherein the memory array has a NOR architecture.  

Regarding claim 17, Vali as modified in view of Tran and Guo teaches all the limitations of claim 16 as stated above. Further, Vali teaches wherein the memory array comprises dielectric charge trapping memory cells and/or floating gate memory cells (Vali Background col. 1 lines 31-54 discloses .

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vali in view of Tran and Guo as applied to claim 17 or 18 above, and further in view of Lue (US-PGPUB 20120182801 A1) and Aritome et al. (NPL – “Reliability Issues of Flash Memory Cells”), hereinafter Aritome.
Regarding claim 20, Vali as modified in view of Tran and Guo teaches all the limitations of claim 17 as stated above. Further, Vali as modified in view of Tran and Guo teaches wherein the memory array of memory cells comprises charge trapping memory cells in a NOR architecture having a source line coupled to at least some of the memory cells in the array […] (see claim 17 analysis). 
Vali does not teach the circuit including a source line bias circuit coupled to the bit line bias circuits, to provide feedback in response to variations in voltage on the source line.
However, in the same field of endeavor, Lue teaches a memory architecture for a NOR array comprising biasing arrangement supply voltages and a controller in which the controller controls the application of bias supply voltage applied such as read and write voltage (Fig. 4 and paragraph 0060-0061]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the system of Vali in view of Tran and Guo using Lue and incorporate the teaching of Lue and include a biasing circuit connected to the source line and bit line bias circuit (column decoder) such that it serves as feedback to the controller, so that the controller can determine how much voltage to apply during read and write operations.
The motivation to do so is because the stored charge in the memory cell can leak overtime which results in a change in the threshold voltage of the memory cell and the feedback mechanism will 
Therefore, the combination of Vali as modified in view of Tran, Guo, Lue and Aritome teaches wherein the array of memory cells comprises charge trapping memory cells in a NOR architecture having a source line coupled to at least some of the memory cells in the array, and including a source line bias circuit coupled to the bit line bias circuits, to provide feedback in response to variations in voltage on the source line.

Regarding claim 8, it is directed to a method practiced by the apparatus of claims 20.  All steps performed by the method of claim 8 would be practiced by the apparatus of claim 20.  Claim 20 analysis applies equally to claim 8.
Response to Arguments
Applicant’s arguments filed 01/15/2021, see remarks pages 8-11, with respect to the 35 U.S.C. 103 rejection of claims 1-20 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 35 U.S.C. 103 rejection of claims 1, 3-5, 7, 9, and 11-15, applicant amended independent claim 1 to recite “biasing bit lines BLi, with input values Xi,n, respectively, for i going from 0 to M-1, so that individual ones of the M memory cells on word line WLn conduct current corresponding to a product of Win and Xin, for i going from 0 to M-1. Applicant amended independent claim 9 to include the limitation “circuits to program a first memory cell in the array with a weight W”, “wherein a first bit line bias circuit of the plurality of bit line bias circuits includes a digital-to-analog converter to convert a multiple-bit digital input X to an analog bias voltage, and to apply the analog bias voltage to a first bit line corresponding to the first memory cell”, and “wherein the first memory cell is to conduct a current indicative of a product of the weight W and the input X”. Applicant argued that Tran paragraph [0072] discloses the following: “the non-volatile memory 
Examiner respectfully disagrees. Examiner pointed to paragraph [0072] of Tran which clearly states “the non-volatile memory cell array 33 effectively multiplies the inputs by the weights stored in the non-volatile memory cell array 33 and adds them up per output line (source line or bit line) to produce the output” as recognized by applicant. Further, examiner pointed to the memory array of Vali instead of the memory array 1003 of Tran discussed in paragraph [0092]. The memory array of Vali as shown in Fig. 5A includes bit line BL1 and BL2 and does not include terminals BLR0, BLR1, BLR2, and BLR3. Therefore, applying the teaching of Tran using the memory array of Vali would result in biasing the bit lines BL1 and BL2 of Vali based on the corresponding input value to each bit line which would “effectively multiply the input by the weights stored in the non-volatile memory cell array” as disclosed by Tran. 
In response to applicant’s argument with respect to the 35 U.S.C. 103 rejection of claims 2, 6, 8, 10, 16-20, applicant argued that they are allowable by virtue of dependence to independent claims 1 and 9. Examiner respectfully disagrees for the reasons discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/Aimee Li/Supervisory Patent Examiner, Art Unit 2183